COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-15-00036-CR


Richard Cardona                            §    From the 372nd District Court

                                           §    of Tarrant County (1343625D)

v.                                         §    December 17, 2015

                                           §    Opinion by Justice Gabriel

The State of Texas                         §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and this case is remanded to the trial court for a new trial.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                          Justice Lee Gabriel